183 F.3d 866 (3rd Cir. 1999)
ANTHONY NICINI, JR., Appellantv.EDWARD MORRA; NEW JERSEY DEPARTMENT OF HUMAN SERVICES; DIVISION OF YOUTH AND FAMILY SERVICES; FRANK SYRIS; JOHN DOE(S), a fictitious person or persons; XYZ ENTITY(IES), a fictitious entity or entities
No. 98-5193(D.C. Civil No. 95-cv-2303)
UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
August 25, 1999

Before: BECKER, Chief Judge, SLOVITER, MANSMANN, GREENBERG, SCIRICA, NYGAARD, ALITO, ROTH, McKEE, and RENDELL, Circuit Judges.

O R D E R

1
A majority of the active judges having voted for rehearing en banc in the above appeal, it is


2
ORDERED that the Clerk of this Court list the above for rehearing en banc at the convenience of the Court.